QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.21


NORTHWEST PIPE NQ RETIREMENT SAVINGS PLAN

    The Northwest Pipe NQ Retirement Savings Plan (hereinafter referred to as
the "Plan") is hereby established as of July 1, 1999 for the exclusive benefit
of the Participants on the following terms.


ARTICLE 1
DEFINITIONS

    The following words and phrases used in the Plan have the meanings set forth
below, unless a different meaning is specifically provided for.

    1.1 "Administrative Committee" means the committee appointed and acting
pursuant to Article 8.

    1.2 "Base Salary" means as to each Participant, the amount of compensation
established by the Company as his annual rate of cash compensation excluding
bonuses and other forms of compensation.

    1.3 "Beneficiary" means the person or persons designated from time to time
by the Participant to receive benefits from the Plan upon the death of the
Participant. The designation may be changed by the Participant from time to time
by filing a new designation with the Administrative Committee in such form as it
may prescribe.

    If there is no effective designation at the date of the Participant's death,
then the Beneficiary is to be the spouse of the Participant, if then living. If
there is no effective designation at the date of death of the Participant and if
the spouse is not then living, the Beneficiary is to be the Participant's
children, in equal shares; or if there be none surviving, the Participant's
parents; or if there be none surviving, the Participant's brothers and sisters,
in equal shares; or if there be none surviving, the estate of the Participant.

    1.4 "Change of Control" means the purchase or other acquisition by any
person, entity or group of persons, within the meaning of §13(d) or §14(d) of
the Securities Exchange Act of 1934 ("Act"), or any comparable successor
provisions, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Act) of 50% or more of either the outstanding shares of
common stock or the combined voting power of the Company's then outstanding
voting securities entitled to vote generally, or the approval by the
stockholders of the Company of a reorganization, merger, or consolidation, in
each case, with respect to which persons who were stockholders of the Company
immediately prior to the reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of the combined voting power entitled
to vote generally in the election of directors of the reorganized, merged or
consolidated Company's then outstanding securities, or a liquidation or
dissolution of the Company or of the sale of all or substantially all of the
Company's assets.

    1.5 "Company" means Northwest Pipe Company and any successor to all or a
major portion of its assets or business which by appropriate action adopts the
Plan. Company is a corporation with principal offices in the state of Oregon.

    1.6 "Compensation" means as to each Participant, all amounts paid or accrued
during the Plan Year for services rendered to the Company, including overtime,
bonuses, commissions and elective deferrals to a cash or deferred profit sharing
plan. Nonqualified deferred compensation which is paid or becomes taxable to a
Participant while still employed by the Company is excluded from this definition
of Compensation.

    1.7 "Deferral Account" means the account maintained for each Participant
which reflects the deferrals made by the Participant pursuant to Section 3.1 and
the increases or decreases in the value of the Trust Fund allocable thereto, as
provided in Article 4 of the Plan.

1 - NQ PLAN DOCUMENT

--------------------------------------------------------------------------------

    1.8 "Directors" means the Board of Directors of the Company.

    1.9 "Disability" means a physical or mental condition of a Participant
resulting from bodily injury, disease or mental disorder which qualifies him for
benefits under the long term disability insurance provided by the Company.

    1.10 "Early Retirement" means for any Participant the termination of
Employee status on or after Early Retirement Age and before Normal Retirement
and not working (as an employee or consultant, etc.) in any industry in which
the Company is doing business at the time of the Participant's retirement.

    1.11 "Early Retirement Age" means a completion of a period of service of at
least ten years and attaining age 55.

    1.12 "Employee" means an individual who is employed by the Company to render
personal services and whose earnings constitute wages under §3121(a) of the
Internal Revenue Code; but excludes independent contractors.

    1.13 "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

    1.14 "Forfeitures" mean the portion of the Participant's Matching and/or
Target Account which a Participant loses under Sections 6.2, 6.3 and/or 6.4.

    1.15 "Internal Revenue Code" or "Code" mean the Internal Revenue Code of
1986, as amended or replaced from time to time.

    1.16 "Matching Account" means the account maintained for each Participant
which reflects the Participant's share of Company matching contributions made
pursuant to Section 3.2 and increases or decreases in the value of the Trust
Fund allocable thereto, as provided in Article 4.

    1.17 "Normal Retirement" means for any Participant the termination of
Employee status on or after Normal Retirement Age and not working (as an
employee or consultant, etc. for at least 5 years or age 68 if sooner) in any
industry in which the Company is doing business at the time of the Participant's
retirement.

    1.18 "Normal Retirement Age" means attaining age 65.

    1.19 "Participant" means an Employee who becomes a Participant in the Plan
pursuant to Article 2 either as an Officer-Participant or a non-officer
Participant.

    1.20 "Period of Participation" is measured from entry into this Plan to
severance from service. For vesting purposes, the Period of Participation is to
be rounded down to the nearest integer; and periods of severance are to be
disregarded.

    1.21 "Plan Year" means the 12 consecutive month period which ends on
June 30.

    1.22 "Target Account" means the account maintained for each
Officer-Participant which reflects the Officer-Participant's share of Company
contributions made pursuant to Section 3.3 and increases or decreases in the
value of the Trust Fund allocable thereto, as provided in Article 4.

    1.23 "Trustee" means the trustee or trustees under the Trust Agreement
referred to in Article 5, or any duly appointed successor.

    1.24 "Trust Fund" means all moneys, securities, and assets held by the
Trustee pursuant to the terms of the Plan and the Trust Agreement.

    1.25 "Valuation Date" means the last day of each Plan Year and any other
date on which the Administrative Committee decides to value the Trust Fund.

2 - NQ PLAN DOCUMENT

--------------------------------------------------------------------------------


ARTICLE 2
ELIGIBILITY

    2.1 PRECONDITION OF ELIGIBILITY

    A.  Officers

    The initial Officer-Participants are the president and vice-presidents of
the Company.

    B.  Non-officers

    Non-officer Employees who are invited by the Board are eligible to
participate. Only those who elect to defer some of their compensation pursuant
to Section 3.1 actually become Participants.

    2.2 EFFECTIVE DATE

    A.  Officer

    An employee becomes an Officer-Participant effective as of the first day of
the Plan Year after promotion to officer.

    B.  Non-officer

    An employee becomes a non-officer Participant effective as of the first day
of the Plan Year after he is invited to participate.


ARTICLE 3
CONTRIBUTIONS AND BENEFITS

    3.1 DEFERRALS

    For any Plan Year, each Participant may elect to defer some of his
Compensation and have such deferred amount allocated to his Deferral Account in
accordance with Article 4, subject to the following rules:

    A.  The Administrative Committee (1) shall determine a range of deferral
percentages from which Participants may elect, (2) may prescribe the form on
which elections are made, and (3) shall set the conditions related to frequency
and advance notice for starting, stopping and changing elections.

    B.  Notwithstanding Subsection 3.1A, a Participant's election to defer some
of his Compensation must precede the date on which he is entitled to payment.

    C.  Deferrals by Participants must be paid over to the Trustee for
investment no later than 7 days after the pay date in which they would have been
paid to the Participant. Late contributions will accrue interest to the Trust at
8% per year until paid.

    3.2 MATCHING CONTRIBUTIONS

    A.  For any Plan Year, the Company may make a discretionary matching
contribution. Matching contributions are to be based on deferrals made pursuant
to Section 3.1.

    B.  Matching contributions are to be allocated to each Participant's
Matching Account in accordance with Article 4.

    C.  Funding Dates

    The Company shall pay its matching contributions for each Plan Year to the
Trustee on any date or dates which the Company may select subject to the consent
of the Trustee. Each year's funding is to be completed by 21/2 months after the
end of the Plan Year. Late contributions will accrue interest to the Trust at 8%
per year until paid.

3 - NQ PLAN DOCUMENT

--------------------------------------------------------------------------------

    3.3 TARGET BENEFITS

    A.  The Target Benefit

    The benefit which is targeted for each Participant is 1% of projected Base
Salary in the year before attaining Normal Retirement Age per year of employment
(up to 35 years) with the Company. For example, if an Officer-Participant begins
employment with the Company at age 25, his target benefit will be 35% of his
projected final Base Salary. An Officer-Participant who begins employment with
the Company at age 50 will have a target benefit of 15% of his final Base
Salary.

    B.  To Fund the Target Benefit

    The Company is to contribute an amount that is estimated to be necessary to
fund each Participant's target benefit. Each year's contribution is to be a
level percent of the Base Salary in effect at the end of the Plan Year. The
contributions are to be calculated based on the following assumptions:

(1)   Rate of annual compensation increase:   3.0 % (2)   Pre-retirement
interest rate:   8.0 % (3)   Post-employment interest rate:   8.0 % (4)  
Mortality Table:   UP '84  

    C.  Funding Date

    The Company shall pay its target contributions for each Plan Year to the
Trustee on any date or dates which the Company may select subject to the consent
of the Trustee. Each year's funding is to be completed by 21/2 months after the
end of the Plan Year. Late contributions will accrue interest to the Trust at 8%
per year until paid.

    D.  Annual Funding Flexibility

    At any time prior to making the contribution initially determined, the
Directors may reduce the amount so determined if, after detailed financial
statements have been prepared, they determine that for reasons of cash flow or
other important business or financial considerations, it is prudent to do so.

    E.  Allocation of Target Contributions

    Target contributions are to be allocated to each Participant's Target
Account in accordance with Article 4.


ARTICLE 4
ALLOCATIONS TO PARTICIPANTS' ACCOUNTS

    4.1 ESTABLISHMENT OF ACCOUNTS

    The Administrative Committee shall establish and maintain a Target Account
in the name of each Participant to which Company contributions (made pursuant to
Section 3.3) are to be credited and to which adjustments are to be made in
accordance with this Article 4. The Administrative Committee shall also
establish and maintain, as necessary, a Deferral and Matching Account in the
name of each Participant.

    Notwithstanding the establishment of these accounts, the Participants are
unsecured general creditors of the Company with respect to any rights derived by
them from the existence of this Plan.

    4.2 ALLOCATION OF MATCHING CONTRIBUTION

    A.  Type 1 Match: Contemporaneously Funded Matching Contributions

4 - NQ PLAN DOCUMENT

--------------------------------------------------------------------------------

    The Company's contemporaneously funded matching contributions, if any, for
the Plan Year are to be allocated as of the Valuation Date by the Administrative
Committee to all Participants who elected to and did defer some of their
Compensation pursuant to Section 3.1.

    B.  Type 2 Match: Accrued Matching Contributions

    The Company's accrued matching contributions, if any, for the Plan Year are
to be allocated as of the Valuation Date by the Administrative Committee to all
Participants who elected to and did defer some of their Compensation pursuant to
Section 3.1.

    C.  Allocation of all Company matching contributions is dependent on
employment with the Company on the Valuation Date except for those Participants
whose employment terminates due to death, Disability, Early Retirement or Normal
Retirement.

    4.3 ALLOCATION OF TARGET CONTRIBUTIONS

    The Company's contribution to fund each Officer-Participant's target benefit
is to be allocated by the Administrative Committee to the Target Account of each
Officer-Participant who is still an officer and who is still in the employ of
the Company on the Valuation Date.

    Officer-Participants who were in the employ of the Company during the Plan
Year, but who are not still in the employ of the Company on the Valuation Date
due to (1) death, (2) Disability, (3) Early Retirement or (4) Normal Retirement
are to be allocated their target contribution.

    4.4 TRUST VALUATION AND ADJUSTMENT OF ACCOUNTS

    A.  The Trustee shall determine the fair market value of the Trust Fund as
of each Valuation Date. To reflect Trust Fund gain or loss ascertained through
such valuation, the accounts maintained for all Participants are to be adjusted
by the Administrative Committee as of each Valuation Date to reflect the
increases or decreases of the fair market value of the Trust Fund, dividends,
interest, other income or profit received, losses, expenses, contributions,
benefit distributions and all other transactions involving the Trust Fund, since
the preceding Valuation Date.

    B.  The adjustment to the account of each Participant is to be made by
debiting or crediting each such account with a portion of the net increase or
decrease in value of all such accounts of all Participants.

    The adjustment to each Participant's account is to be the result of
multiplying the net increase or decrease in value of all such accounts of all
Participants times a fraction the denominator of which is the sum of all
numerators and the numerator is: (1) for each non-terminated or fully vested
Participant's account, the balance of each such Participant's account
immediately prior to the then current Valuation Date plus an appropriate portion
of the current Plan Year's deferrals and Company contributions or (2) for the
account of each Participant who terminated before becoming fully vested, the
balance of each such Participant's account immediately prior to the then current
Valuation Date less the unvested part thereof plus an appropriate portion of the
current Plan Year's deferrals and the vested part of the Company contributions,
if any.


ARTICLE 5
INVESTMENT AND MANAGEMENT OF THE TRUST FUND

    5.1 APPOINTMENT OF TRUSTEE

    The Directors shall select and appoint a trustee or trustees (the
"Trustee"), and the Company shall enter into a Trust Agreement with such Trustee
to provide for the holding, investment and administration of the funds of the
Plan and Trust. The Trust Fund is to be administered by the Trustee in
accordance with the terms and provisions of the Trust Agreement.

5 - NQ PLAN DOCUMENT

--------------------------------------------------------------------------------

    5.2 BENEFICIAL OWNERSHIP OF TRUST FUND

    Beneficial ownership of any and all assets of the Trust Fund (whether cash,
bonds, stocks, mutual fund shares or other investments) is to remain in the
Company. Participants have no property interest in any specific assets of the
Company or the Trust.

    5.3 TRUST AGREEMENT CONTROLS

    If the provisions of the Plan and the Trust Agreement are inconsistent or
otherwise in conflict regarding the rights, duties or obligations of the
Trustee, the provisions of the Trust Agreement are to control.


ARTICLE 6
RIGHT TO BENEFITS

    6.1 DEFERRAL ACCOUNT

    A.  Fully Vested

    A Participant's interest in his Deferral Account is at all times fully
vested and nonforfeitable. The Deferral Account will be distributable in
accordance with (i) Sections 7.1, 7.2 and 7.3 upon the Participant's death,
Disability, Early Retirement, attaining age 60 after termination of employment
or Normal Retirement; (ii) Subsection 6.1B if so elected; (iii) Subsection 6.1C
upon incurring a financial emergency; (iv) Subsection 6.1D if a haircut is
requested; or (v) Section 6.6 upon constructive receipt.

    All distributions are subject to any limitations established by the
Administrative Committee and uniformly applied in a nondiscriminatory manner.

    B.  Pre-entry Election

    Before an Employee is first eligible to elect deferral of any of his
compensation pursuant to Section 3.1, he may irrevocably specify when the
benefits in his Deferral Account will become payable.

    C.  Financial Emergency Hardship

    (1) Upon the application of any Participant, the Administrative Committee,
in accordance with a uniform nondiscriminatory policy, may, in its discretion,
permit such Participant to withdraw that portion of his Deferral Account which
is necessary to meet an unforeseen emergency that is caused by an event beyond
the control of the Participant and did (or would) result in severe financial
hardship to the Participant.

    (2) Withdrawal may not be made to the extent that the hardship is or may be
relieved (i) through reimbursement or compensation by insurance, (ii) by
liquidation of the Participant's assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship and/or (iii) by
cessation of deferrals pursuant to Section 3.1 as of the beginning of the next
Plan Year.

    D.  Haircut

    (1) Notwithstanding anything to the contrary in this Plan other than
Subsection 6.1D(2), a Participant may, at any time, elect that a specified
amount of his benefits from the Deferral Account is to become payable.

    (2) 10% of the amount specified pursuant to Subsection 6.1D(1) is to be
forfeited at the same time as payment to the Participant is made.

6 - NQ PLAN DOCUMENT

--------------------------------------------------------------------------------




    6.2 MATCHING ACCOUNT

    A.  Distribution

    The vested Matching Account will be distributable in accordance with
Sections 7.1, 7.2 and 7.3 upon the Participant's death, Disability, Early
Retirement, attaining age 60 after termination of employment, Normal Retirement
or constructive receipt as provided in Section 6.6.

    B.  Full Vesting

    A Participant's interest in his Matching Account is fully vested and
nonforfeitable on the date such Participant ceases to be an Employee if such
termination of employment is caused by reason of (1) death or (2) Disability. It
will also become fully vested and nonforfeitable upon the demotion of officer
after a Change of Control or the exercise by the Board pursuant to Subsection
3.3D to totally forgo funding of the Target contributions for 3 consecutive
years.

    C.  Vesting Schedule for Terminees

    Up to 80% of the Matching Account balance will vest based on years of
participation in this plan as follows:

Years of
Participation

--------------------------------------------------------------------------------

  Vested
Percent

--------------------------------------------------------------------------------

  1   20 % 2   40 % 3   60 % 4   80 %

    From 80% to 100% vesting is based on age during the 4 years preceding normal
retirement age as follows:

Years
of Age

--------------------------------------------------------------------------------

  Vested
Percent

--------------------------------------------------------------------------------

  62   85 % 63   90 % 64   95 % 65   100 %

    Attainment of age 62 before 4 years of participation accelerates vesting to
85%, attainment of age 63 accelerates vesting to 90%, etc.

    6.3 TARGET ACCOUNT

    A.  Distribution

    The vested Target Account will be distributable in accordance with Sections
7.1, 7.2 and 7.3 upon the Participant's death, Disability, Early Retirement,
attaining age 60 after termination of employment, Normal Retirement or
constructive receipt as provided in Section 6.6.

    B.  Full Vesting

    A Participant's interest in his Targets Account is fully vested and
nonforfeitable on the date such Participant ceases to be an Employee if such
termination of employment is caused by reason of (1) death or (2) Disability. It
will also become fully vested and nonforfeitable upon the demotion of officer
after a Change of Control or the exercise by the Board pursuant to Subsection
3.3D to totally forgo funding of the Target contributions for 3 consecutive
years.

    C.  Vesting Schedule for Terminees

7 - NQ PLAN DOCUMENT

--------------------------------------------------------------------------------

    Up to 80% of the Target Account balance will vest based on years of
participation in this plan as follows:

Years of
Participation

--------------------------------------------------------------------------------

  Vested
Percent

--------------------------------------------------------------------------------

  1   20 % 2   40 % 3   60 % 4   80 %

    From 80% to 100% vesting is based on age during the 4 years preceding normal
retirement age as follows:

Years
of Age

--------------------------------------------------------------------------------

  Vested
Percent

--------------------------------------------------------------------------------

  62   85 % 63   90 % 64   95 % 65   100 %

    Attainment of age 62 before 4 years of participation accelerates vesting to
85%, attainment of age 63 accelerates vesting to 90%, etc.

    D.  Use of Forfeitures

    The portion of the Target and Matching Accounts which is not, at the time
the Participant terminates his status as an Employee, vested in accordance with
the schedules set forth in Subsections 6.2C and 6.3C, is to be forfeited, held
in a suspense account to which no investment gains or losses are to be allocated
and used in the next Plan Year to reduce Company contributions to the Plan.

    6.4. BAD-BOY FORFEITURES

    Notwithstanding Subsections 6.2C and 6.3C, a Participant who is terminated
for proven or admitted gross misconduct or dishonesty or who competes sooner
than the earlier of 5 years after termination of employment or attaining age 68
forfeits his Target and Matching Accounts.

    6.5 POST-TERMINATION DEATH

    If a Participant entitled to benefits dies after termination of his status
as an Employee but prior to complete distribution of his benefits, the fully
vested undistributed portion of his accounts is to be paid to his Beneficiary in
accordance with Article 7.

    6.6 CONSTRUCTIVE RECEIPT

    If, due to a change in law, a Participant's benefits become subject to
income taxes prior to actual receipt, notwithstanding anything to the contrary
in this Plan, an amount equal to the increase in income taxes caused thereby is
to become distributable.


ARTICLE 7
DISTRIBUTION OF BENEFITS

    7.1 TIME OF DISTRIBUTION

    A.  The benefits to which a Participant is entitled in accordance with
Article 6 are to begin no later than 60 days after the end of the Plan Year in
which the Participant becomes entitled to payment of his benefits.

8 - NQ PLAN DOCUMENT

--------------------------------------------------------------------------------

    B.  The Administrative Committee may delay the distribution of benefits for
administrative reasons up to 60 days after the latest of (1) the date the amount
is known or (2) the date an application for benefits is received.

    7.2 NORMAL FORM OF BENEFIT DISTRIBUTION

    A.  Unless, at the Participant's request, an optional form of benefit
distribution is permitted by the Directors, a Participant's account balances are
to be paid in annual installments over the life expectancy of the Participant.

    B.  The life expectancy of the Participant is to be rounded to the nearest
integer, fixed and is to be based on Table V of Treasury Regulation §1.72-9.
Each annual installment is to be based on the number of remaining years of
original life expectancy and the re-valued account balance to the credit of the
Participant.

    C.  The source of each installment payment is to be considered to come from
the Participant's accounts in the following order until exhausted: (i) Deferral,
(ii) Matching and (iii) Target.

    7.3 OPTIONAL FORMS OF BENEFIT DISTRIBUTION

    A.  Method of Distribution

    A distribution of benefits payable to a Participant may be made in any
alternate form which the Directors select, such as:

    (1) One lump sum payment; or

    (2) Semi-annual, quarterly or monthly installments of substantially equal
designated amounts or of a designated percentage of the value of the account of
the Participant over a period of years certain as determined by the
Administrative Committee; provided, that such period does not extend beyond the
life expectancy of such Participant.

    B.  Acceleration of Installments

    If the amounts credited to the accounts of a Participant are paid to the
Participant in installments, the Directors may at any time during the period of
such payments determine that the unpaid balance of such accounts is to be
distributed in a lump sum.

    If a Participant dies before the entire amounts credited to his accounts are
paid, the amounts remaining are to be paid to Participant's Beneficiary in such
method as the Directors may determine.

    7.4 DEATH OF BENEFICIARY

    If, after the death of the Participant, a Beneficiary is receiving benefits
and dies before complete distribution of benefits, the balance is to be paid in
a lump sum to the Beneficiary's estate.

    7.5 INCOME TAX WITHHOLDING

    The Company may withhold from any payments any income tax or other amounts
as required by law.

    7.6 FICA TAXES

    The Participant's share of the FICA taxes remains the obligation of the
Participant. As any FICA tax liability of the Participant becomes payable, the
Participant may elect to have it withheld from his regular compensation or to
directly reimburse the Company within 45 days after notice to Participant of the
amount due. Thereafter, should the Company remain unreimbursed, notwithstanding
anything contained herein to the contrary, it may satisfy its claim for
reimbursement from assets of the Trust Fund.

9 - NQ PLAN DOCUMENT

--------------------------------------------------------------------------------


ARTICLE 8
ADMINISTRATION OF THE PLAN

    8.1 ALLOCATION OF AUTHORITY

    The authority to control and manage the operation and administration of the
Plan is to be allocated among the Directors, the Administrative Committee
appointed pursuant to Section 8.2, and the Trustee appointed pursuant to
Article 5. The Directors have the exclusive authority and responsibility to
select the Trustee. The Trustee has the authority and responsibility to manage
and control the assets of the Trust Fund in accordance with the provisions of
the Trust Agreement. The Administrative Committee has the exclusive authority
and responsibility for all matters in connection with the operation and
administration of the Plan not specifically allocated to the Directors or the
Trustee, and is the "named fiduciary" and "administrator" of the Plan within the
meaning of ERISA. The Administrative Committee's powers and duties include, but
are not limited to the following:

    A.  Responsibility for the compilation and maintenance of all records
necessary in connection with the Plan;

    B.  Authorizing the payment of all benefits as they become payable under the
Plan, which payments are to be made by the Trustee upon the written instructions
of the Administrative Committee;

    C.  Deciding questions relating to the eligibility of Employees to become
Participants, the determination of Vesting, the right to benefits and the
availability of any elections permitted by the Plan;

    D.  Authority to engage such legal, accounting, and other professional and
clerical services as may be required by ERISA or as it may deem proper;

    E.  Authority to interpret this instrument and to make and publish such
uniform and nondiscriminatory rules for administration of the Plan as are not
inconsistent with the provisions of this instrument.

    8.2 COMPOSITION OF ADMINISTRATIVE COMMITTEE

    The Administrative Committee shall hold office at the pleasure of the
Directors of the Company. Any member may resign by filing a written notice of
his resignation with the president, and the vacancy is to be promptly filled by
the Directors. The Directors are to certify the names and signatures of the
members of the Administrative Committee to the Trustee in writing. The
Administrative Committee is to act by agreement of a majority of its members,
either by vote at a meeting or in writing without a meeting.

    8.3 DELEGATION OF AUTHORITY

    The Administrative Committee, from time to time, may allocate to any other
person any of its rights, powers, and duties with respect to the operation and
administration of the Plan. Any such allocation is to be terminable upon such
notice as the Administrative Committee in its sole discretion deems reasonable
and prudent under the circumstances.

    8.4 COMPENSATION AND EXPENSES OF ADMINISTRATIVE COMMITTEE

    The members of the Administrative Committee are to receive no compensation
from the Trust Fund for services in administering the Plan, but are entitled to
reimbursement from the Company for all expenses incurred in the administration
of the Plan.

    8.5 FIDUCIARY DUTIES

10 - NQ PLAN DOCUMENT

--------------------------------------------------------------------------------

    Each of the Directors, each member of the Administrative Committee, the
Trustee and any other person to whom any fiduciary responsibility with respect
to the Plan is allocated is a fiduciary of the Plan. Each fiduciary shall
discharge his duties and responsibilities with respect to the Plan solely in the
interest of the Participants, and

    A.  For the exclusive purpose of providing benefits to Participants and
defraying reasonable expenses of administering the Plan;

    B.  With the care, skill, prudence and diligence under the circumstances
then prevailing that a prudent man acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims;

    C.  To the extent the authority and responsibility is allocated to them, by
diversifying the investments of the Trust Fund so as to minimize the risk of
large losses, unless under the circumstances it is clearly prudent not to do so;
and

    D.  In accordance with the Plan and the Trust Agreement, to the extent such
provisions are consistent with ERISA.

    8.6 ALLOCATION OF FIDUCIARY RESPONSIBILITY

    Each fiduciary under the Plan shall be solely responsible for his own acts
or omissions. No fiduciary has any liability for a breach of fiduciary
responsibility of another fiduciary with respect to the Plan unless he
participates knowingly in such breach, knowingly undertakes to conceal such
breach, fails to take reasonable remedial action to remedy such breach, or
(through his negligence in performing those specific fiduciary responsibilities
which give rise to his status as a fiduciary) has enabled another fiduciary to
commit a breach of the latter's fiduciary responsibilities.

    8.7 INDEMNIFICATION OF FIDUCIARIES

    The Company shall indemnify and hold harmless the Directors, the members of
the Administrative Committee, and any other person to whom any fiduciary duty
with respect to the Plan is allocated pursuant to Section 8.3 from and against
any and all liabilities, claims, demands, costs and expenses, including
attorneys' fees, arising out of an alleged breach in the performance of their
fiduciary duties under the Plan and under ERISA, other than such liabilities,
claims, demands, costs, and expenses as may result from the gross negligence or
willful misconduct of such persons. The Company has the right, but not the
obligation, to conduct the defense of such persons in any proceeding to which
this section applies. The Company may satisfy its obligations under this section
in whole or in part through the purchase of a policy or policies of insurance.


ARTICLE 9
AMENDMENTS TO THE PLAN

    As the provisions of the Plan apply to future participants, the Company
reserves the right to amend the provisions of the Plan to any extent and in any
manner deemed appropriate to its Directors. Only with the consent of each
Participant for himself may the Company amend, either prospectively or
retroactively, the provisions of the Plan.

    No amendment is to operate to:

    A.  cause any part of the Trust Fund to revert to or be recoverable by the
Company or to be used for, or diverted to, purposes other than the exclusive
benefit of Participants or the Company's creditors upon insolvency or bankruptcy
of the Company;

    B.  reduce the then accrued benefits or the amounts then held for the
benefit of any Participant; or

11 - NQ PLAN DOCUMENT

--------------------------------------------------------------------------------

    C.  change the duties, responsibilities or liabilities of the Trustee
without his written consent.


ARTICLE 10
MISCELLANEOUS

    10.1  RECEIPT AND RELEASE FOR PAYMENTS  

    Any payment to a Participant or his Beneficiary, in accordance with the
terms of this Plan and the Trust Agreement, is to the extent thereof in full
satisfaction of all claims such person may have against the Trustee, the
Administrative Committee and the Company, any of whom may require, as a
condition precedent to such payment, the execution of a receipt and release in
such form as is determined by the Trustee and the Administrative Committee.

    10.2  CONSTRUCTION AND SEVERABILITY  

    This instrument creating the Plan shall be construed, administered, and
governed in all respects in accordance with ERISA and other pertinent federal
laws, and the laws of Oregon to the extent not preempted by ERISA. If any
provision of this Plan are held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions of the Plan are to continue
to be fully effective.

    10.3  HEADINGS, NUMBER AND GENDER  

    The headings and subheadings of this instrument are inserted for convenience
of reference only and are not to be considered in the construction of this Plan.
Wherever appropriate, words used in the singular may include the plural, plural
may be read as the singular, and the masculine may include the feminine.

    10.4  ALIENATION  

    No person entitled to any benefits under this Plan has any right to
alienate, hypothecate or encumber his interest in any benefits under this Plan,
and such benefits are not in any way to be subject to the claim of his creditors
or be liable to attachment, execution or other process of law.

    10.5  REVERSION TO COMPANY  

    All assets held in the Trust Fund are to be held for the benefit of the
Participants, and are not to revert to or inure to the benefit of the Company,
except under one of the following circumstances:

    A.  insolvency or bankruptcy of the Company;

    B.  contribution was made by the Company by mistake;

    C.  forfeiture of benefits; or

    D.  allocation to an unallocated suspense account.

    10.6  APPLICATION FOR BENEFITS  

    A.  All applications for benefits under the Plan are to be submitted to the
Administrative Committee; or its designated agent for submission to it.

    B.  If the application is approved, the applicant will be notified in
writing of such approval.

    C.  Within 45 days of receipt of an incomplete application, the
Administrative Committee shall notify the applicant, in writing, of that which
is needed to complete the application; and that the applicant has 180 days from
such notice to provide it.

    Within 45 days of the earlier of (1) receipt of a completed application or
(2) 180 days after notice to the applicant that it was incomplete, the
Administrative Committee shall notify the applicant of its decision.

12 - NQ PLAN DOCUMENT

--------------------------------------------------------------------------------

    D.  If the application is wholly or partially denied, the Administrative
Committee shall notify the person requesting the benefit, in writing, of such
denial, including in such notification the following information:

(1)the specific reason or reasons for such denial;

(2)specific references to pertinent Plan provisions upon which the denial is
based;

(3)a description of any additional material or information which may be needed
to clarify or perfect the request, and an explanation of why such information is
required; and

(4)an explanation of the Plan's review procedures with respect to the denial of
benefits.

    Such notification of approval or denial is to be given within 45 days of
receipt of the application unless special circumstances require an extension of
time which in no event is to exceed an additional 90 days. If such an extension
is required, the applicant is to be notified in writing within the initial
45 day period of the special circumstances requiring the extension and the
expected date of decision. If a timely notification of approval or denial is not
received by an applicant, the application will be deemed to have been denied as
of the end of the time period specified for such notification, including any
obtained extensions of time, and such applicant may proceed to the appeal stage
described in Section 10.7.

    10.7  APPEAL OF BENEFIT DENIAL  

    Any applicant, or the legal representative of any applicant, whose request
has been denied may appeal for reconsideration to the Directors by making a
written request therefor within 180 days of receipt of the notification of
denial. Such applicant or his legal representative may examine documents
pertinent to the review and may submit to the Directors written issues and
comments.

    The Directors shall act upon each such appeal for reconsideration within
60 days after its receipt unless special circumstances require an extension of
time, in which case a decision will be rendered as soon as possible, but not
later than 120 days after receipt of the applicant's appeal. In the event the
Directors deny an appeal in whole or in part, the Directors shall give written
notice of its decision to the applicant within the specified period of time for
rendering a decision setting forth the specific reasons for such denial and
specific references to the pertinent Plan provisions on which the Directors'
decision was based.

    This Plan has been executed by the president of the Company on this 6th day
of June, 2000.

    NORTHWEST PIPE COMPANY  
   
   
By  
       

--------------------------------------------------------------------------------

Brian Dunham, President

13 - NQ PLAN DOCUMENT

--------------------------------------------------------------------------------



QUICKLINKS

NORTHWEST PIPE NQ RETIREMENT SAVINGS PLAN
ARTICLE 1 DEFINITIONS
ARTICLE 2 ELIGIBILITY
ARTICLE 3 CONTRIBUTIONS AND BENEFITS
ARTICLE 4 ALLOCATIONS TO PARTICIPANTS' ACCOUNTS
ARTICLE 5 INVESTMENT AND MANAGEMENT OF THE TRUST FUND
ARTICLE 6 RIGHT TO BENEFITS
ARTICLE 7 DISTRIBUTION OF BENEFITS
ARTICLE 8 ADMINISTRATION OF THE PLAN
ARTICLE 9 AMENDMENTS TO THE PLAN
ARTICLE 10 MISCELLANEOUS
